DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 2 and 10, the recitation “90% of steam raised in the hydrogen production unit” is indefinite because there is no steam raised in the hydrogen production unit.  Additionally, it is unclear if “the production unit” is the same as “the hydrogen production unit.”  Furthermore, a person of ordinary skill cannot envisage how the high purity hydrogen is reformed in the production unit and still be forwarded to the ammonia generation step later.  It is also unclear how hydrogen is reformed with steam in the hydrogen production unit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strait US 2008/0161428.
Regarding claim 1, Strait teaches an ammonia generation process which includes combining hydrogen and nitrogen (Abstract). The reference teaches reforming natural gas using steam to generate syngas (See Fig. 5 and Para [0047]). The reformer includes a preheater that introduces preheated feed to a plurality of catalyst filled tubes. The reference also teaches that the catalyst filled reactor tubes are bayonet tubes (Claim 8). Since the preheater is upstream of the reactor tubes, the product syngas generated within the tubes will naturally be cooled along the length of the tubes.
 The reference separates the syngas by a water gas shift to concentrate the hydrogen (Para [0048]) instead of using a pressure swing step to generate a concentrated hydrogen stream. 
However, the reference teaches a different embodiment where hydrogen is separated by using pressure swing absorption (Para [0105]). The level of purity of hydrogen can be optimized by routine experimentation. One would be motivated to adjust the hydrogen content to be higher so that it can be used for ammonia generation without impurities. At the time of filing it would have been obvious for a person of ordinary skill to use a pressure swing step to capture carbon dioxide which is a greenhouse gas, while simultaneously purifying the hydrogen. 
Additionally, the reference teaches an air separation unit to generate an oxygen and nitrogen stream (Para [0107] and [0108]). The reference also teaches an embodiment where a reactor is operated as a Haber process for ammonia production ([0103]). Nitrogen and hydrogen are combined to make the ammonia (Para [0024]). 
Strait does not teach the purity of nitrogen from an air separation unit. 
However, at the time of invention it would have been within the skill of a person of ordinary level of skill to determine a suitable or high purity of nitrogen for ammonia generation. One would be motivated to achieve higher purity of nitrogen to avoid contaminants in the ammonia later.
Furthermore, the reference teaches a compression step for compressing the feed comprising nitrogen and hydrogen during ammonia synthesis (Para [0040]). 
Regarding claim 5, the reference teaches using a compressor that is a gas turbine (Para [0108]). The temperature of the steam being more than 550°C is also taught (Para [0062]).
Regarding claim 6, the reference teaches using a preheater for heating the contents of the reforming reactor (Para [0047]) but differs in that it does not teach that the preheater combusts at least a part of the tail gas stream for generating this heat. 
However, recirculating a stream to a combustor to heat the syngas reactor is taught by the reference (See Para [0024]). The heat imparted to the combustion unit gas can be recovered by heating boiler feed water (BFW) for steam generation, preheating combustion air or a feed stream to a synthesis gas reactor, heating a process stream, or the like, using heat recovery equipment typically found in hot gas ducts associated with the combustion unit. Combusting a portion of the syngas is also taught (Para [0049]). 
At the time of filing it would have been obvious for a person to combust fuel in the tail gas in the preheater to heat the reforming reaction in order to conserve heat.
Regarding claim 7, the reference teaches an ammonia vapor condensation step (Para [0046]). This will produce liquid ammonia. Further the reference teaches that a purge gas stream can be taken from the ammonia synthesis loop to avoid an excessive concentration of the inerts in the loop. The purge stream can typically be processed in a hydrogen recovery unit, yielding a waste gas stream and a hydrogen-enriched stream for recycle to the ammonia synthesis loop (Para [0006]). 
Regarding claim 8, the reference teaches a heat recovery unit (Para [0051]). Hydrogen separated from the ammonia generation Haber unit is sent to this heat recovery unit (Para [0055] and [0105]). The reforming reactors/tubes are placed in the hot duct channel of this heat recovery unit (Para [0051]). 
Regarding claims 9 and 20, Strait teaches an ammonia generation process which includes combining hydrogen and nitrogen (Abstract). The reference teaches reforming natural gas using steam to generate syngas (See Fig. 5 and Para [0047]). The reformer includes a preheater that introduces preheated feed to a plurality of catalyst filled tubes. The reference also teaches an embodiment where the catalyst filled reactor tubes are bayonet tubes (Claim 8). The reference teaches a heat recovery unit (Para [0051]). Hydrogen separated from the ammonia generation Haber unit is sent to this heat recovery unit (Para [0055] and [0105]). The reforming reactors/tubes are placed in the hot duct channel of this heat recovery unit (Para [0051]). This is considered a furnace.
 The reference separates the syngas by a water gas shift to concentrate the hydrogen (Para [0048]) instead of using a pressure swing step to generate a concentrated hydrogen stream. 
However, the reference teaches a different embodiment where hydrogen is separated by using pressure swing absorption  (Para [0105]). The level of purity of hydrogen can be optimized by routine experimentation. One would be motivated to adjust the hydrogen content to be higher so that it can be used towards ammonia generation without impurities. At the time of filing it would have been obvious for a person of ordinary skill to use a pressure swing step to capture carbon dioxide which is a greenhouse gas, while simultaneously purifying the hydrogen. 
Additionally, the reference teaches an air separation unit to generate an oxygen and nitrogen stream (Para [0107] and [0108]). The reference also teaches an embodiment where a reactor is operated as a Haber process for ammonia production ([0103]). Nitrogen and hydrogen are combined to make the ammonia (Para [0024]). 
The reference does not teach the purity of nitrogen from an air separation unit.
However, at the time of invention it would have been within the skill of a person of ordinary level of skill to determine a suitable or high purity of nitrogen for ammonia generation. One would be motivated to achieve higher purity of nitrogen to avoid contaminants in the ammonia later.
Furthermore, the reference teaches a compression step for compressing the feed comprising nitrogen and hydrogen during ammonia synthesis (Para [0040]). 
Regarding claim 13, the reference teaches a heat recovery unit (Para [0051]). The one or more heat exchangers 875, 830, 850, 835, 855, 840, 860, 845, 880, can be any type of suitable heat exchanger design (Para [0054]). Hydrogen separated from the ammonia generation Haber unit is sent to this heat recovery unit (Para [0055] and [0105]). The reforming reactors/tubes are placed in the hot duct channel of this heat recovery unit (Para [0051]). The reference teaches using a combustor (Para [0055]) which is considered to be the burner. 
Regarding claim 15, the reference teaches using a compressor that is a gas turbine (Para [0108]). The temperature of the steam is more than 550°C (Para [0062]).
Regarding claim 16, the reference teaches a preheater for heating the contents of the reforming reactor (Para [0047]). 
However, the reference does not teach that the preheater combusts at least a part of the tail gas stream for generating this heat. 
However, recirculating a stream to a combustor to heat the syngas reactor is taught by the reference (See Para [0024]). The heat imparted to the combustion unit gas can be recovered by heating boiler feed water (BFW) for steam generation, preheating combustion air or a feed stream to a synthesis gas reactor, heating a process stream, or the like, using heat recovery equipment typically found in hot gas ducts associated with the combustion unit. Combusting a portion of the syngas is also taught (Para [0049]). 
At the time of filing it would have been obvious for a person to combust fuel in the tail gas in the preheater to heat the reforming reaction. One would be motivated to do so to conserve heat energy and cost of heating.
Regarding claim 17, the reference teaches an ammonia vapor condensation step (Para [0046]). This will produce liquid ammonia. Further the reference teaches that a purge gas stream can be taken from the ammonia synthesis loop to avoid an excessive concentration of the inerts in the loop. The purge stream can typically be processed in a hydrogen recovery unit, yielding a waste gas stream and a hydrogen-enriched stream for recycle to the ammonia synthesis loop (Para [0006]). 
Regarding claim 18, the reference teaches a heat recovery unit (Para [0051]). Hydrogen separated from the ammonia generation Haber unit is sent to this heat recovery unit (Para [0055] and [0105]). The reforming reactors/tubes are placed in the hot duct channel of this heat recovery unit (Para [0051]). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, there is no teaching in the prior art regarding preheating the combustion air for a burner to at least 500°C using combustion products from the furnace that is heated using the burner. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 5275632, US 5639431 and US 5876469 are relevant to reforming a hydrocarbon in a bayonet reactor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736     


/STEVEN J BOS/Primary Examiner, Art Unit 1736